Citation Nr: 0800864	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of the right knee, 
with limitation of flexion.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1966 to October 1968, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran was afforded a Travel Board Hearing with the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript is associated with the claims file.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran exhibits moderate to severe PTSD which causes 
significant impairment in most areas surrounding the ability 
to work, with noted avoidance behavior, mood disturbance, and 
constant intrusive thoughts; there is some documented 
auditory and visual hallucination due to reactions to 
medication; however, the veteran does not show persistent 
delusion, does not manifest suicidal or homicidal ideation, 
and is not a danger to himself or others.  

2.  The veteran has arthritis with limitation of motion in 
the right knee that is not compensable by joint-specific 
guidelines; there is no documented anklyosis, cartilage 
damage, instability, or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation, but no 
more than 70 percent, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & supp. 2007); 38 C.F.R. 
§§  3.102, 3.159, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for degenerative arthritis of the right 
knee, with limitation of flexion, is not warranted. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5256-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in April 2004, prior to the rating which is the 
subject of this appeal, and was notified of the need to show 
what was required to establish service connection for PTSD 
and a right knee disability.  While the veteran did not 
receive specific notification of a need to show that his PTSD 
and knee disability had worsened upon filing his notice of 
disagreement with the established rating, he was subsequently 
informed as to how VA determines disability ratings, and 
showed an actual knowledge of the need to show his conditions 
were of greater severity by alleging that his conditions were 
more debilitating than what was currently rated.  
Additionally, the veteran received notice of the rating 
criteria utilized in evaluating PTSD and knee disabilities 
and his case was re-adjudicated with the issuance of a 
statement of the case, curing any defect as to notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006); Dalton v. 
Nicholson, 21 Vet. App. 23, 31 (2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA did not, however, provide such 
notice to the veteran prior to the RO decision that is the 
subject of this appeal.  To the extent that the deficiency 
with regard to the Dingess requirements raises a presumption 
of prejudice, such defect would not have operated to alter 
the outcome in the instant case where the preponderance of 
the evidence supports a partial grant of a 70 percent 
evaluation for PTSD for the entire period of the pendency of 
this appeal; but, is against a finding of a right knee 
disability of greater severity or of PTSD at an evaluation in 
excess of 70 percent.  The record reflects that the veteran 
has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA, and he was provided the opportunity to 
testify at a personal hearing.  In essence, any defect in the 
timeliness of the Dingess notice did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice 
and thus, the presumption of prejudice is rebutted).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available.  The veteran was afforded VA 
psychiatric and orthopedic examinations in conjunction with 
these claims, which provided opinions that are acceptable for 
rating purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Nicholson, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Legal Criteria-Musculoskeletal Disabilities (General)

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Analysis-PTSD

The veteran was granted service connection for PTSD in a 
February 2005 rating decision which established a 50 percent 
evaluation.  He contends, however, that his disability is of 
a greater severity than that contemplated by the current 
rating.  

The veteran is highly decorated from his service in Vietnam, 
and was awarded the Distinguished Service Cross, the nation's 
second highest award for valor, for his heroic participation 
in the recapture of the American Embassy in Saigon from Viet 
Cong forces during the January 1968 Tet Offensive.  It is 
clear that the traumas witnessed in this and other combat 
service caused the veteran to subsequently develop PTSD, and 
that he currently experiences significant symptoms as a 
result of that disorder.  

In July 2004, the veteran was afforded the first of two 
psychiatric examinations to address the severity of his PTSD.  
In the associated report, it was noted that the veteran 
experienced frequent nightmares and intrusive thoughts during 
the day regarding his Vietnam service.  Loud noises cause the 
veteran to "hit the ground," as they remind him of being 
under fire in combat.  The veteran reported that he is 
"always on guard," and that he is constantly vigilant about 
perceived threats.  No psychotic behavior was manifested, 
speech was clear and coherent, and no suicidal or homicidal 
ideation was shown.  Objectively, the veteran was diagnosed 
with PTSD of moderate severity, and was given a GAF score of 
55.  

A second VA examination was afforded in March 2005.  In this 
report, the veteran complained of daily intrusive thoughts of 
Vietnam, aggravated by news reports of the current conflict 
in Iraq.  He additionally complained of short-term memory 
loss, auditory hallucinations, crowd avoidance, and focus 
problems.  He was diagnosed with PTSD of a moderate to severe 
intensity, with a GAF of 50.  The examiner stated that the 
veteran's symptoms would interfere with his punctuality and 
possibly his productivity at work, with an overall moderate 
interference with an ability to function in the workplace.  
In addition to this examination report, the record also 
contains a November 2006 clinical VA psychiatric evaluation 
which assessed PTSD with a GAF of 45.  

In addition to these medical evaluations, the veteran has 
submitted letters from former employers and associates, which 
essentially state that the veteran's PTSD has been a factor 
in his being able to maintain lengthy employment.  At 
present, the veteran is unemployed, but has previously worked 
as a police officer, boat captain, and bar tender.  The 
veteran was afforded a Travel Board Hearing in June 2007, and 
again relayed feelings of isolation and avoidance, and also 
stated that his medication is ineffective in controlling his 
symptoms, often times being causative of hallucinations which 
worsen his condition rather than help it.  

Given the above evidence, the Board finds that the 
requirements for a 70 percent evaluation have been met.  
Specifically, the documented interference with employment is 
significant, and the intrusive thoughts of Vietnam have 
clinically been assessed to hurt the veteran's judgment and 
mood, making it very difficult to remain at a job for an 
extended period of time.  His PTSD has been categorized as 
severe and has been productive of a GAF of 45, indicating a 
serious deficiency in most areas of functioning.  While he 
has been able to maintain a lengthy personal relationship 
with a woman for several decades, he has stated that he is 
usually socially isolated and will not venture out of his 
apartment when his symptoms are severe.  

However, while the veteran's PTSD is a significant 
disability, the Board finds that the extent of his symptoms 
do not rise to the level of total occupational and social 
impairment so as to warrant a 100 percent evaluation.  While 
the veteran has reported some visual and auditory 
hallucinations, they are not documented to be persistent so 
as to warrant a 100 percent rating.  He has short term memory 
loss complaints, but has not been found to forget the names 
of close friends or relatives.  There is some documented 
history of violent outbursts; however, there is no documented 
suicidal or homicidal ideation and he has never been found to 
be a danger to himself or others.  There is also no evidence 
suggesting that his PTSD results in gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; an intermittent inability to perform activities of 
daily living; or disorientation to time or place

Therefore, in summary, the Board finds that the evidence does 
support the award of an increased rating of 70 percent, but 
no more, for the service-connected PTSD.  Furthermore, the 
Board also finds that the evidence supports the grant of 70 
percent for the entire period of this appeal.  See Fenderson, 
supra.  To this extent, the benefit sought on appeal is 
granted.  

Finally, while there does appear to be significant impairment 
in occupational functioning, this is fully considered in the 
award of the 70 percent schedular evaluation, and there is no 
indication that the veteran requires frequent 
hospitalization.  As such, the Board finds that the 
disability picture is not so unique so as to require a remand 
for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).

Analysis-Right Knee

The veteran was granted a 10 percent evaluation for arthritis 
of the right knee with limitation of flexion in a February 
2005 rating decision.  The veteran contends that his 
disability is also of a greater severity than what is 
contemplated by this rating.  

The veteran was granted service connection for his right knee 
as a result of a traumatic stabbing which occurred while the 
veteran was attempting to make a lawful arrest.  Since this 
time, the veteran has developed traumatic arthritis and pain 
in the knee, with some limitation of flexion.  In a July 2004 
VA medical examination, the veteran's range of motion for the 
right knee was 90 degrees flexion and zero degrees extension.  
Tenderness was noted around the patellar articular surface, 
and the veteran could only squat to 50 percent of normal for 
the right knee.  No instability or subluxation was noted and 
degenerative arthritis secondary to trauma was diagnosed.  No 
accompanying muscle or nerve injury was identified in this 
report.

The Board concludes that the veteran does not meet the 
criteria for a compensable evaluation under joint-specific 
guidelines regarding his limitation of flexion.  Code 5010 
applies to a rating for traumatic arthritis, and states that 
a 10 percent rating is to applied when there is arthritis 
with loss of motion that is noncompensable under joint-
specific criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under the limitation of flexion code, a 10 percent 
evaluation can only be assessed when flexion is limited to 45 
degrees, with the next highest 20 percent evaluation being 
available if flexion is limited to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  As this has no been shown, 
the veteran is only able to obtain a 10 percent rating under 
the traumatic arthritis code.  The Board notes that separate 
ratings may be give for limitation of extension, dislocated 
or removed cartilage, subluxation, lateral instability, and 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5259, 5261.  There are, however, no indications that any of 
these conditions are currently present.  As such, the current 
10 percent rating must be continued, and the claim for an 
increase denied.  

The Board is aware of its duty to consider factors such as 
weakness, pain, fatigability and loss of coordination, as 
well as additional limitation of motion experienced due to 
repetitive use.  See DeLuca, supra.  The veteran does have 
pain on use; however, this is fully considered in the 
assigned 10 percent rating which contemplates this pain as it 
relates to a limitation of flexion.  

Additionally, there is no indication that the veteran's right 
knee disability is productive of a marked interference with 
employment or requires frequent hospitalization.  As such, 
there is no need to remand the case for a referral for 
extraschedular consideration.  See Bagwell, supra.  


ORDER

Entitlement to a 70 percent initial disability evaluation for 
PTSD is granted, subject to the laws and regulations 
applicable to the payment of monetary benefits.  

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative arthritis of the right knee, with 
limitation of flexion, is denied.  


REMAND

The veteran contends that he developed hepatitis C as a 
result of his military service.  The RO, in its February 2005 
rating decision, determined that the veteran did not have a 
current diagnosis of hepatitis C, and that he had no exposure 
to "legitimate risk factors" of hepatitis C while on active 
service.  The Board believes this assessment to be incorrect, 
necessitating a remand for remedial evidentiary development .  

Specifically, there are current indications of hepatitis C, 
with private medical records dating from October 1996 and May 
2004 showing a positive test result for the hepatitis C 
antibody.  The RO, in its rationale, mentioned these findings 
but determined that as other tests were not present to 
confirm a diagnosis, that the veteran did not currently have 
a disability.  The Board notes that VA adjudicators are not 
medical professionals, and cannot offer competent medical 
opinions with regard to diagnosis or etiology.  See Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  Thus, while there is no 
current diagnosis of hepatitis C, there is certainly in the 
documented pathology report an indication of abnormal 
hepatitis findings which require further evidentiary 
development.    

Regarding risk factors, the Board notes that the veteran's 
service medical records document multiple instances of 
subcutaneous blood exposure, to include such exposure during 
service in Vietnam, an area in which hepatitis has been 
documented to be endemic. Specifically, the veteran received 
wounds in Vietnam, for which he was awarded the Purple Heart 
Medal.  As far as non-combat blood exposure, the veteran was 
stabbed in the right knee with a knife by a soldier he was 
attempting to arrest, and had a burn on his thigh due to 
riding a motorcycle while assigned to a military facility in 
Boston, Massachusetts.  These instances of traumatic wounds 
qualify as at least possible risk factors, and warrant 
further evidentiary development regarding a potential link to 
current hepatitis.  

The RO has stated that the veteran had a tattoo of the word 
"USULA," noted on service entry, and that as tattoos are a 
risk factor for hepatitis, any exposure to hepatitis must 
have occurred prior to entry into service.  The Board 
disagrees, and notes that the veteran does not have a tattoo, 
and that the noted "USULA" on the entrance physical 
examination report is actually "VSULA," which means 
"vaccination scar, upper left arm."   

Given that there is evidence suggestive of a current 
disability, as well as evidence of subcutaneous blood 
exposure during combat and non-combat situations, the Board 
is of the opinion that a current medical examination is 
necessary to determine both the nature and etiology of any 
hepatitis or hepatitis-related disability which may be 
currently present.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature, approximate onset date or 
etiology of any form of hepatitis C (or any 
other hepatitis-related disability) which 
may currently be present.  

3.  Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation, and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
hepatitis C (or other hepatitis-
related disability) if present, 
began during service or is otherwise 
linked to any incident of service.   

The clinician is also advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to 
provide a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

4.  After completion to the extent possible 
of the directed development, re-adjudicate 
the veteran's claim.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


